interna revenue service_department of the treasury person to contact employee id number tel rte reply to - in re form required to be filed tax period s ended december release number release date date date uil a p legend certified mail dear this is a fina adverse determination as to your exempt status under sec_501 of the interna revenue code we are revoking your organization’s exemption from income_tax under sec_501 effective january our adverse determination was made for the following reasons your organization fails to meet the requirements for exemption under sec_501 as a result of a recent audit of your organization’s exempt status it was determined that in the tax_year your organization exceeded the dollar_figure gross_receipts limitation pursuant to sec_501 an insurance_company as defined in sec_816 other than a life_insurance_company 1s exempt from income_tax under sec_501 if its gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of those gross_receipts consist of premiums section dollar_figure c a q in your 2c receipts which is not consistent with either the code or notice_2006_42 form_990 you improperly excluded return_premiums from the calculation of gross you are required to file converted forms 1120-pc u s property and casualty insurance_company income_tax return for any years which you are not qualified for exemption under sec_501 and are stil open under the statute_of_limitations forms 1120-pc for the years ending december revenue service tege eo commerce st mc dal mandatory review dallas tx forms 1120-pc for tax periods beginning on and after january years in which you do not qualify for exemption under sec_501 should be filed with the cincinnati service_center cincinnati oh should be filed with the internal and december _ for tax you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can cal and ask for taxpayer_advocate assistance or you can call the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your ‘notice of deficiency for taxpayer_advocate telephone numbers and addresses taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h schulman commissioner by s ce i sincerely appeals team manager department of the treasury internal_revenue_service commerce street dallas tx date canes tax_exempt_and_government_entities_division org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely narette downing nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a departmem of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year penod ended december 20xx legend org organization name xx - date state - state co-1 company issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx lf org does not qualify for tax exempt status for years ending january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org was formed on march 19xx in the state of state under state statutes chapter 87a org was created to operate as a township mutual_insurance_company org operates in approximately townships within counties in the state org provides is fire and wind insurance to its policyholders the amended certificate of incorporation dated march 20xx states that it will operate as a mutual_insurance_company in various townships in various counties of the state of i members consist of members membership of the organization consists of its policyholders board the bylaws restate the purpose of the organization as well as members and the number of board members org provided copies of letters one dating october of the internal_revenue_code which is equivalent to sec_501 of the internal_revenue_code_of_1986 another letter dated november exemption was granted in19 granting exemption under irc under sec_501 stating that at the end of the calendar_year 20xx there were policies outstanding policies covered insurance on dwellings personal_property farms barns sheds other structures and liability a portion of the insurance for the year was reinsured with co-1 of state co-1 a portion of the premiums collected by org are paid to co-1 for the reinsurance co-1 will reimburse org for any losses it is liable for form_990 was filed for the year ending december 20xx the following is a breakdown of the gross_receipts received by org for the year ending december form acrev page - department of the treasury - internal_revenue_service ‘form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx-42 premiums written total premiums ‘investment income capital_gains total gross_receipts percentage- gross premium reinsurance income to gross_receipts org has never made an election under sec_831 for any_tax year law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of 20xx p l amended sec_501 to change the definition of small property and casualty form acrev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - imemal revenue service explanation of items name of taxpayer org ein 20xx schedule no or exhibit year period ended december insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice 20xx-42 irb 20xx-19 provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses form_990 was filed for the year ending december 20xx the following is a breakdown of the gross_receipts received by org for the year ending december 20xx and the percentage of gross premiums to gross_receipts for the same years per notice 20xx-42 department of the treasury - intemal revenue service form a rev page -3- deparment of the treasury - imemal revenue service ‘form 886a name of taxpayer org ein schedule no or exhibit year period ended december explanation of items 20kx premiums written total premiums y p 20xx investment_income capital_gains total gross_receipts percentage- gross premium reinsurance income to gross_receipts premiums written above was taken from the trial balance the amount reported on form_990 and in their statements dollar_figure was direct premiums minus returned premiums dollar_figure-dollar_figure as stated in notice 20xx-42 the calculation for premiums does not include any premiums returned e e the amount reported for capital_gains above does not include any losses_incurred for the year per notice 20xx-42 the form_990 showed net capital_gains which took into consideration a loss of dollar_figure based on the computations above it is determined that org exceeded the dollar_figure limitation for the year ended december 20xx therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org’s filing of the forms was incorrect for the year beginning january 20xx org should have filed form 1120-pc sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company form acrev page -4- department of the treasury - internal_revenue_service ‘form 886a name of taxpayer org ein schedule no or exhibit year period ended december deparment of the ‘treasury - internal_revenue_service explanation of items 20xx sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election amended_return generally must be made by regs a mentioned above includes sec_831 a regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for the year under examination and for any future year until it makes the election the election is for the year filed and for every year in the future where the organization files a form_1120 1120-pc the election can not be made retroactive if the tax exempt status is revoked how will it affect future years form acrev page -5- department of the treasury - internal_revenue_service department of the treasury - intemal revenue service form 886a explanation of items name of taxpayer org ein schedule no or exhibit year period ended december 20xx the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is allowed to make the election under sec_831 the election will be required to be attached to the organizations tax_return yearly and can not be revoked by the organization at any time taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form a rev page -6- department of the treasury - internal_revenue_service
